Exhibit 10.1
DOLLAR FINANCIAL CORP.
FIRST AMENDMENT TO AND CONSENT UNDER
AMENDED AND RESTATED CREDIT AGREEMENT
     This FIRST AMENDMENT TO AND CONSENT UNDER AMENDED AND RESTATED CREDIT
AGREEMENT (this “First Amendment Agreement”) is dated on December 2, 2010 and
entered into by and among DOLLAR FINANCIAL CORP., a Delaware corporation
(“Holdings”), DOLLAR FINANCIAL GROUP, INC., a New York corporation (the “US
Borrower”), NATIONAL MONEY MART COMPANY, an unlimited company organized under
the laws of the Province of Nova Scotia, Canada (the “Canadian Borrower”) ,
DOLLAR FINANCIAL U.K. LIMITED, a limited liability company incorporated under
the laws of England and Wales with registered number 03701758 (the “UK Borrower”
and, together with the US Borrower and the Canadian Borrower, the “Borrowers”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”), the Lenders party hereto being the Required Lenders
under the Credit Agreement (as defined below) (the “Amendment Lenders”) and the
Subsidiary Guarantors party hereto.
RECITALS
          WHEREAS, pursuant to that certain Amended and Restated Credit
Agreement dated as of October 30, 2006, by and among Holdings, the Borrowers,
the lenders party thereto (the “Lenders”), the Administrative Agent and various
other parties thereto, as amended and restated by that certain Amendment
Agreement dated as of November 20, 2009 (as amended, restated, supplemented or
otherwise modified form time to time, the “Credit Agreement”), the Lenders
agreed, inter alia, to extend various credit facilities to the Borrowers.
Capitalized terms used herein without duplication shall have the same meanings
set forth in the Credit Agreement.
          WHEREAS, the Term Loans under the Credit Agreement have been paid in
full and are no longer outstanding.
          WHEREAS, the Borrowers have notified the Administrative Agent and the
Lenders that the UK Borrower intends to acquire a 100% interest in a Swedish
holding company (the “Scandinavian Holdco”), including certain of its
wholly-owned subsidiaries located in Sweden and Finland (together with the
Scandinavian Holdco, collectively, the “Scandinavian Subsidiaries”), according
to the terms presented to the Administrative Agent and the Lenders in the form
of the transaction summary attached hereto as Exhibit A (the “Scandinavian
Acquisition”).
          WHEREAS, the Scandinavian Subsidiaries are party to certain existing
agreements whereby certain Scandinavian banks and lending institutions have made
loans and other financing available to such Scandinavian Subsidiaries in a
maximum aggregate amount not to exceed €17,500,000 and SEK 325,000,000,
respectively (the “Scandinavian Credit

 



--------------------------------------------------------------------------------



 



Facilities,” and the indebtedness from time to time outstanding thereunder, the
“Scandinavian Indebtedness”).
          WHEREAS, the Scandinavian Indebtedness is secured by liens on assets
of the Scandinavian Subsidiaries.
          WHEREAS, in connection with the Scandinavian Acquisition, the
Borrowers desire to maintain the Scandinavian Credit Facilities and anticipate
that as a condition to maintaining such facilities, the lenders thereunder might
require the UK Borrower to provide a guaranty of the Scandinavian Indebtedness
(the “Scandinavian Guaranty”).
          WHEREAS, the UK Borrower will pay a portion of the sales price of the
Scandinavian Acquisition in the form of certain deferred purchase price payments
(collectively, the “Scandinavian Acquisition Seller Indebtedness”) to be made to
the sellers under the Scandinavian Acquisition (the “Scandinavian Sellers”) and
such Scandinavian Sellers have required that the UK Borrower pledge its equity
interests in the Scandinavian Holdco and the Scandinavian Holdco pledge its
equity interests in the other Scandinavian Subsidiaries as security for such
deferred payments (the “Deferred Purchase Price Collateral”) and that the
Deferred Purchase Price Collateral not be pledged by the UK Borrower or the
Scandinavian Holdco in any way under the Credit Agreement or Loan Documents.
          WHEREAS, the Borrowers have notified the Administrative Agent and the
Lenders that the US Borrower formed or acquired the following Subsidiaries and
that its intention is that such Subsidiaries shall be joined as Subsidiary
Guarantors under the Credit Agreement as required in accordance with
Section 6.10(c) of the Credit Agreement: (i) DFG Acquisition Services, Inc. a
Delaware corporation (“DFG Acquisition”); (ii) Military Financial Services, LLC,
a Delaware limited liability company (“Military”); and (iii) Dealers’ Financial
Services, LLC, a Kentucky limited liability company (“Dealers” and together with
DFG Acquisition and Military, collectively, the “New US Subsidiaries”).
          WHEREAS, the Borrowers have notified the Administrative Agent and the
Lenders that the US Borrower formed or acquired a Subsidiary, Dealers’ Financial
Services Reinsurance Limited, a Turks & Caicos company, that is not required to
be joined as a Subsidiary Guarantor under the Credit Agreement as it meets the
requirements of Section 6.10(d) of the credit Agreement.
          WHEREAS, the Borrowers have notified the Administrative Agent and the
Lenders that the UK Borrower formed or acquired the following Subsidiaries, each
incorporated under the laws of England and Wales, that have not been joined as
Subsidiary Guarantors under the Credit Agreement as required in accordance with
Section 6.10(c) of the Credit Agreement and have requested that the
Administrative Agent and the Amendment Lenders consent to such Subsidiaries not
being joined to the Credit Agreement as Subsidiary Guarantors: (i) Merchant Cash
Express Limited and (ii) DMWSL 488 Ltd and its subsidiaries, Nathan & Co.
(Birmingham) Ltd., E. A. Barker Ltd., T. M. Sutton Ltd., S & R Financial Ltd.,
and Sutton & Robertson, Ltd. (collectively the “New UK Subsidiaries”).

2



--------------------------------------------------------------------------------



 



          WHEREAS, the Borrowers have requested that the Administrative Agent
and the Amendment Lenders: (i) make certain amendments to Section 7 of the
Credit Agreement in order to (a) permit the Investments required by the
Scandinavian Acquisition under Section 7.8 of the Credit Agreement, (b) include
the Scandinavian Indebtedness and the Scandinavian Acquisition Seller
Indebtedness as permitted Indebtedness under Section 7.2 of the Credit
Agreement, (c) permit the incurrence of Liens with respect to the Scandinavian
Indebtedness under Section 7.2 of the Credit Agreement, and (d) permit the
granting of the Scandinavian Guaranty under Section 7.2 of the Credit Agreement;
(ii) consent to the pledge of the Deferred Purchase Price Collateral solely to
the Scandinavian Sellers notwithstanding Sections 6.10(c)(i) and 7.3 of the
Credit Agreement; and (iii) consent to the New UK Subsidiaries not being joined
to the Credit Agreement and Loan Documents as Subsidiary Guarantors
notwithstanding the requirements set forth in Sections 6.10(c) and 7.3 of the
Credit Agreement.
          WHEREAS, the Administrative Agent and the Amendment Lenders have
agreed to the consents and amendments requested by the Borrower and outlined in
the preceding paragraph in accordance with the terms and conditions outlined in
this First Amendment Agreement.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, and for other credit accommodations
given or to be given, to the Borrowers by the Lenders from time to time, the
parties hereto agree as follows:
     1. Consents under the Credit Agreement. On the terms and subject to the
conditions of this First Amendment Agreement, the Administrative Agent and the
Amendment Lenders hereby consent to:
     (a) the UK Borrower and the Scandinavian Holdco pledging, as security for
the payment of the Scandinavian Acquisition Seller Indebtedness, the Deferred
Purchase Price Collateral solely to the Scandinavian Sellers notwithstanding the
requirements set forth in Section 6.10(c)(i) of the Credit Agreement and the
negative covenant set forth in Section 7.3 of the Credit Agreement; provided
that such Deferred Purchase Price Collateral granted by the UK Borrower is
limited solely to the UK Borrower’s pledge of its equity interests in the
Scandinavian Holdco and the amount secured thereby does not exceed the amount of
the Scandinavian Acquisition Seller Indebtedness;
     (b) the Scandinavian Subsidiaries not being joined as Subsidiary Guarantors
under the Credit Agreement notwithstanding the requirements set forth in
Section 6.10(c) of the Credit Agreement; and
     (c) the New UK Subsidiaries not being joined to the Credit Agreement and
Loan Documents as Subsidiary Guarantors notwithstanding the requirements set
forth in Section 6.10(c) of the Credit Agreement.
     2. Amendments to Section 1.1 of the Credit Agreement. The following
definitions are hereby added in alphabetical order to Section 1.1 to read in
their entirety as follows:

3



--------------------------------------------------------------------------------



 



      “First Amendment Agreement”: means that certain First Amendment Agreement
dated December 2, 2010 by and among the Borrowers, the lenders party thereto and
the Administrative Agent.         “New UK Subsidiaries”: means Merchant Cash
Express Limited, DMWSL 488 Ltd, Nathan & Co. (Birmingham) Ltd., E. A. Barker
Ltd., T. M. Sutton Ltd., S & R Financial Ltd., and Sutton & Robertson, Ltd.    
    “Scandinavian Acquisition”: the acquisition of all of the equity interests
of the Scandinavian Holdco, as more fully described in Exhibit A attached to the
First Amendment Agreement.         “Scandinavian Acquisition Seller
Indebtedness”: the Indebtedness owed to the Scandinavian Sellers by the UK
Borrower or a subsidiary of the UK Borrower as partial payment of the purchase
price for the Scandinavian Acquisition.         “Scandinavian Credit
Facilities”: (i) the credit facilities by Danske Bank A/S to the Scandinavian
Subsidiaries providing for loans in a maximum aggregate amount not to exceed SEK
325,000,000, (ii) the credit facilities by Helsingin OP Pankki Oyj to the
Scandinavian Subsidiaries providing for loans in a maximum aggregate amount not
to exceed €17,500,000, and (iii) any modifications, amendments, replacements or
refinancings thereof, provided that the maximum aggregate amount thereof is not
increased.         “Scandinavian Guaranty”: that certain guaranty granted by the
UK Borrower providing a guaranty of the Scandinavian Indebtedness.        
“Scandinavian Holdco”: as defined in Exhibit A attached to the First Amendment
Agreement.         “Scandinavian Indebtedness”: the Indebtedness from time to
time outstanding under the Scandinavian Credit Facilities.         “Scandinavian
Pledge”: that certain pledge by the (i) UK Borrower of all of its equity
interests held in the Scandinavian Holdco and (ii) Scandinavian Holdco of its
equity interests held in the other Scandinavian Subsidiaries to the Scandinavian
Sellers to provide security for the repayment of the Scandinavian Acquisition
Seller Indebtedness.         “Scandinavian Sellers”: as defined in Exhibit A
attached to the First Amendment Agreement.

4



--------------------------------------------------------------------------------



 



“Scandinavian Subsidiaries”: collectively, the Scandinavian Holdco and each of
its Subsidiaries, which on the date hereof are identified on Exhibit A attached
to the First Amendment Agreement.
     3. Amendment to Section 6.10 (Additional Collateral, etc) of the Credit
Agreement. Section 6.10(d) is hereby amended by adding a new clause (v) to the
end thereof to read in its entirety as follows:
(v) No Scandinavian Subsidiary or New UK Subsidiary shall be required to comply
with the provisions of clauses (a) through (c) above, and no Loan Party shall be
required to pledge the Capital Stock of any Scandinavian Subsidiary or New UK
Subsidiary pursuant to the provisions of clauses (a) through (c) above.
     4. Amendment to Section 7 (Negative Covenants) of the Credit Agreement.
Section 7 (Negative Covenants) is hereby amended to add the following
parenthetical at the end of the first paragraph of Section 7 immediately after
the term “Subsidiaries” in its entirety to read as follows:
(other than the Scandinavian Subsidiaries solely with respect to Sections 7.2,
7.3, 7.4, 7.5, 7.7, 7.8, 7.14 and 7.15)
     5. Amendment to Section 7.2(i) (Indebtedness) of the Credit Agreement.
Section 7.2(i) (Indebtedness) is hereby amended and restated to read in its
entirety as follows:
(i) (i) Indebtedness of the UK Borrower and its Subsidiaries (other than the
Scandinavian Subsidiaries) in an amount not exceeding £12,500,000, at any one
time outstanding; (ii) the Scandinavian Indebtedness (which, for the avoidance
of doubt shall not be considered Pari Passu UK Debt); (iii) the Scandinavian
Guaranty (which, for the avoidance of doubt shall not be considered Pari Passu
UK Debt); and (iv) the Scandinavian Acquisition Seller Indebtedness (which for
the avoidance of doubt shall not be considered Pari Passu UK Debt).
     6. Amendment to Section 7.8(e) (Investments) of the Credit Agreement.
Section 7.8(e) (Investments) is hereby amended and restated to read in its
entirety as follows:
(e) (i) the MFS Acquisition; (ii) the Scandinavian Acquisition; provided that
within five (5) Business Days after the completion of the Scandinavian
Acquisition the UK Borrower shall deliver to the Administrative Agent a
certificate that (x) the Scandinavian Acquisition has been closed substantially
on the terms set forth on Exhibit A attached to the First Amendment Agreement,
and (y) giving effect to the Scandinavian Acquisition, the representations and
warranties set forth in Section 3 of the Credit Agreement are true and correct
in all material respects; and (iii) Investments made

5



--------------------------------------------------------------------------------



 



by any Loan Party in the Scandinavian Subsidiaries in an outstanding amount not
to exceed $25,000,000 at any time (net any returns of capital or repayment of
principal);
     7. Amendment to Section 8(e) (Events of Default) of the Credit Agreement.
Section 8(e) (Events of Default) is hereby amended and restated to read in its
entirety as follows:
(e) any Group Member (including, for the avoidance of doubt, the Scandinavian
Subsidiaries) shall (i) default in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to (x) cause, or permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (y) to cause, with the
giving of notice if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such indebtedness prior to its stated maturity;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an event of default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and/or (iii) of this paragraph (e) shall have
occurred and be continuing with respect to either Pari Passu UK Debt or
Indebtedness the outstanding principal amount which exceeds in the aggregate
$10,000,000 (or its Dollar equivalent thereof); or
     8. New US Subsidiaries. Within one hundred and twenty (120) days after the
date hereof, the Borrowers shall cause to be delivered to the Administrative
Agent each of the following in form and substance reasonably satisfactory to the
Administrative Agent in conjunction with the Assumption Agreements referenced in
Section 12(b) hereof: (i) any equity certificates issued by the New US
Subsidiaries, together with transfer powers in blank executed by the US
Borrower; (ii) secretary certificates executed by the secretary or other
authorized person of each US Subsidiary attaching (A) authorizing resolutions,
(B) by-laws or operating agreements, (C) certificates of formations and
(D) officers incumbencies; and (iii) an opinion of counsel of each of the New US
Subsidiaries.

6



--------------------------------------------------------------------------------



 



     9. No Further Consent or Waiver. Nothing in this First Amendment Agreement
nor any communication between the Administrative Agent, any Lender, any Group
Member or any of their respective officers, agents, employees or representatives
shall be deemed to constitute a waiver of: (i) any Default or Event of Default
arising as a result of the foregoing representation proving to be false or
incorrect in any material respect; or (ii) any rights or remedies which the
Administrative Agent or any Lender has against any Group Members under the
Credit Agreement or any other Loan Document and/or applicable law, with respect
to any such Default or Event of Default arising as a result of the foregoing
representation proving to be false or incorrect in any material respect.
     10. Representations and Warranties. Each of the Loan Parties hereby
represents and warrants to the Administrative Agent and the Lenders that:
(i) the representations and warranties set forth in the Credit Agreement and
Loan Documents to which they are party are true and correct in all material
respects as of the date hereof, except those representations and warranties made
as of a date certain which remain true and correct in all material respects as
of such date (ii) after giving effect to the consent and amendments provided in
this First Amendment Agreement, there is no Default or Event of Default under
the Credit Agreement; (iii) each Borrower and each Subsidiary Guarantor has the
corporate, limited liability company power or other power necessary to execute,
deliver this First Amendment Agreement, to the extent each is a party thereto;
and (iv) the execution, delivery and performance of this First Amendment
Agreement have been duly authorized by the applicable governing body of each
Loan Party, and when executed, this First Amendment Agreement will constitute
the valid, binding and enforceable obligations of each Loan Party subject to
applicable bankruptcy, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity.
     11. Further Agreements and Representations. Each of the Loan Parties
hereby, jointly and severally:
     (a) ratifies, confirms and acknowledges that the Credit Agreement, as
amended hereby, and all other Loan Documents to which it is party continue to be
valid, binding and in full force and effect as of the date hereof, and
enforceable in accordance with their terms subject to applicable bankruptcy,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity;
     (b) covenants and agrees to perform all of their respective obligations
under the Credit Agreement, as amended hereby, and all other Loan Documents to
which it is party;
     (c) acknowledges and agrees that as of the date hereof, no Loan Party has
any defense, set-off, counterclaim or challenge against the payment of any sums
owing to the Administrative Agent or the Lenders or the enforcement of any of
the terms of the Credit Agreement, as amended hereby, or any of the other Loan
Documents to which it is party;
     (d) acknowledges and agrees that all Loans presently or hereafter
outstanding under the Loan Documents shall continue to be secured by the
Collateral granted by it;

7



--------------------------------------------------------------------------------



 



     (e) acknowledges and agrees that this First Amendment Agreement does not
constitute a novation of the Loans;
     (f) ratifies, confirms and continues all rights and remedies granted by the
Loan Parties to the Administrative Agent and the Lenders in the Loan Documents
to which it is party; and
     (g) ratifies and confirms all waivers made by the Loan Parties in the Loan
Documents to which it is party.
     12. Conditions to Effectiveness of this First Amendment Agreement. The
Administrative Agent’s and the Amendment Lenders’ obligations hereunder are
conditioned upon the satisfaction by the Loan Parties of the following
conditions precedent:
     (a) receipt by the Administrative Agent of this First Amendment Agreement
(including exhibits referenced herein), duly executed by each of the Loan
Parties and Required Lenders;
     (b) receipt by the Administrative Agent of: (i) an Assumption Agreement, in
the form of Annex 1 to the US Guarantee and Collateral Agreement, for each of
the New US Subsidiaries; (ii) a certificate of good standing issued by the state
of formation of each of the New US Subsidiaries; and (iii) filing by the
Administrative Agent of UCC-1 financing statements naming the Administrative
Agent as secured party and each of the New US Subsidiaries as debtor;
     (c) the Borrowers shall have paid to the Administrative Agent: (i) for the
ratable benefit of the Amendment Lenders an amendment and waiver fee equal to
0.05% of the Commitments of the Amendment Lenders, which shall be fully earned
as to each Lender that timely executes this First Amendment Agreement upon
execution of this First Amendment Agreement by Required Lenders; (ii) its fees
under that certain Fee Letter dated November 24, 2010 by and among Holdings, the
Borrowers, the Administrative Agent and Wells Fargo Securities, LLC; and
(iii) all reasonable out of pocket expenses of the Administrative Agent incurred
in connection with this First Amendment Agreement, including, without
limitation, the reasonable fees and expenses of Administrative Agent’s counsel;
and
     (d) receipt by the Administrative Agent of such additional agreements,
instruments, documents, writings and actions as the Administrative Agent and the
Amendment Lenders may reasonably request.
     13. Miscellaneous.
     (a) No reference to this First Amendment Agreement need be made in the
Credit Agreement or in any other Loan Document.
     (b) This First Amendment Agreement shall bind and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
successors and

8



--------------------------------------------------------------------------------



 



assigns; provided, however, that no Loan Party shall assign its rights or
obligations under this First Amendment Agreement.
     (c) This First Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law doctrine of the State of New York.
     (d) This First Amendment Agreement may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on one document and each such counterpart shall be deemed an original.
Any signature on this First Amendment Agreement, delivered by any party by
electronic transmission shall be deemed to be an original signature thereto.
     (e) To the extent of any inconsistency between the terms and conditions of
this First Amendment Agreement and the terms and conditions of the Loan
Documents, the terms and conditions of this First Amendment Agreement shall
prevail. All terms and conditions of the Credit Agreement and any other Loan
Documents not inconsistent herewith shall remain in full force and effect.
     (f) This First Amendment Agreement is the entire agreement between the
parties relating to the subject matter hereof, incorporates or rescinds all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof, cannot be changed or terminated orally or by course of
conduct, and shall be deemed effective as of the date it is accepted by the
Administrative Agent.
     (g) Except as expressly set forth herein, neither the execution, delivery
or performance of this First Amendment Agreement, nor anything contained herein,
shall be construed as or shall operate as a course of conduct, course of dealing
or a consent to or waiver of any provision of, or any right, power or remedy of
the Administrative Agent or any Lender under, the Credit Agreement, any Loan
Document or the agreements and documents executed in connection therewith.
[remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
and Consent Under Amended and Restated Credit Agreement to be duly executed and
delivered by their respective officers thereunto duly authorized as of the date
first written above.

            DOLLAR FINANCIAL CORP., a Delaware corporation
      By:   /s/ Randy Underwood         Name:   Randy Underwood        Title:  
Executive Vice President and Chief Financial Officer        DOLLAR FINANCIAL
GROUP, INC., a New
York corporation
      By:   /s/ Randy Underwood         Name:   Randy Underwood        Title:  
Executive Vice President and Chief Financial Officer        NATIONAL MONEY MART
COMPANY, an unlimited liability company organized under the laws of the Province
of Nova Scotia, Canada
      By:   /s/ Randy Underwood         Name:   Randy Underwood        Title:  
Executive Vice President and Chief Financial Officer        DOLLAR FINANCIAL
U.K. LIMITED, a limited liability company incorporated under the laws of England
and Wales with registered number 03701758
      By:   /s/ Roy W. Hibberd         Name:   Roy W. Hibberd        Title:  
Director     

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTORS:
ANY KIND CHECK CASHING CENTERS, INC., an Arizona corporation
CASH UNLIMITED OF ARIZONA, INC., an Arizona corporation
CHECK MART OF FLORIDA, INC., a Delaware corporation
CHECK MART OF LOUISIANA, INC., a Louisiana corporation
CHECK MART OF NEW MEXICO, INC., a New Mexico corporation
CHECK MART OF PENNSYLVANIA, INC., a Pennsylvania corporation
CHECK MART OF TEXAS, INC, a Texas corporation
CHECK MART OF WISCONSIN, INC., a Wisconsin corporation
DFG CANADA, INC., a Delaware corporation
DFG INTERNATIONAL, INC., a Delaware corporation
DFG WORLD, INC., a Delaware corporation
DOLLAR FINANCIAL INSURANCE CORP., a Pennsylvania corporation
FINANCIAL EXCHANGE COMPANY OF OHIO, INC., a Delaware corporation
FINANCIAL EXCHANGE COMPANY OF PENNSYLVANIA, INC., a Pennsylvania corporation
FINANCIAL EXCHANGE COMPANY OF PITSBURGH, INC., a Delaware corporation
FINANCIAL EXCHANGE COMPANY OF VIRGINIA, INC., a Delaware corporation
LOAN MART OF OKLAHOMA, INC., an Oklahoma corporation
MONETARY MANAGEMENT CORPORATION OF PENNSYLVANIA, a Delaware corporation
MONETARY MANAGEMENT OF CALIFORNIA, INC., a Delaware corporation
MONETARY MANAGEMENT OF MARYLAND, INC., a Delaware corporation
MONETARY MANAGEMENT OF NEW YORK, INC., a New York corporation
MONEY MART CSO, INC., a Texas corporation
MONEY MART EXPRESS, INC., a Utah corporation
MONEYMART, INC., a Delaware corporation
PACIFIC RING ENTERPRISES, INC., a California corporation
PD RECOVERY, INC., a Pennsylvania corporation
DFG ACQUISTIION SERVICES, INC., a Delaware corporation
MILITARY FINANCIAL SERVICES, LLC, a Delaware corporation
DEALERS’ FINANCIAL SERVICES, LLC, a Kentucky corporation

            By:   /s/ Roy W. Hibberd       Name:   Roy W. Hibberd      Title:  
Secretary     

Signatures continued on next page

 



--------------------------------------------------------------------------------



 



        SUBSIDIARY GUARANTORS (Continued):

1100591 ALBERTA LTD.
    By:   /s/ Roy W. Hibberd       Name:   Roy W. Hibberd      Title:  
Secretary     I/We have authority to bind the Corporation    656790 B.C. LTD.
    By:   /s/ Roy W. Hibberd       Name:   Roy W. Hibberd      Title:  
Secretary     I/We have authority to bind the Corporation    MONEY CARD CORP.
    By:   /s/ Roy W. Hibberd       Name:   Roy W. Hibberd      Title:  
Secretary     I/We have authority to bind the Corporation    MONEY MART CANADA
INC.
    By:   /s/ Roy W. Hibberd       Name:   Roy W. Hibberd      Title:  
Secretary     I/We have authority to bind the Corporation    ADVANCE CANADA INC.
    By:   /s/ Roy W. Hibberd       Name:   Roy W. Hibberd      Title:  
Secretary     I/We have authority to bind the Corporation    ADVANCE CANADA
PROPERTIES INC.
    By:   /s/ Roy W. Hibberd       Name:   Roy W. Hibberd      Title:  
Secretary     I/We have authority to bind the Corporation 

 



--------------------------------------------------------------------------------



 



             
SUBSIDIARY GUARANTORS (Continued):
             
Executed as a deed and delivered by
           
 
            WITNESS:   DFG WORLD, INC.
 
           
/s/ Roy W. Hibberd
  By:   /s/ Randy Underwood    

Roy W. Hibberd, Secretary
      Name: Randy Underwood    
 
      Title: Executive Vice President and
          Chief Financial Officer    
 
           
Executed as a deed and delivered by
           
 
            WITNESS:   DOLLAR FINANCIAL U.K. LIMITED
 
           
/s/ Randy Underwood
  By:   /s/ Roy W. Hibberd    
Randy Underwood, Director
      Name: Roy W. Hibberd    
 
      Title: Director    
Executed as a deed and delivered by
           
 
            WITNESS:   INSTANT CASH LOANS LIMITED
 
           
/s/ Randy Underwood
  By:   /s/ Roy W. Hibberd    
Randy Underwood, Director
      Name: Roy W. Hibberd    
 
      Title: Director    
Executed as a deed and delivered by
           
 
            WITNESS:   CASH CENTRES CORPORATION LIMITED
 
           
/s/ Randy Underwood
  By:   /s/ Roy W. Hibberd    
Randy Underwood, Director
      Name: Roy W. Hibberd    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



             
SUBSIDIARY GUARANTORS (Continued):
             
Executed as a deed and delivered by
           
 
            WITNESS:   CASH CENTRES LIMITED
 
           
/s/ Randy Underwood
  By:   /s/ Roy W. Hibberd    
Randy Underwood, Director
      Name: Roy W. Hibberd    
 
      Title: Director    
Executed as a deed and delivered by
           
 
            WITNESS:   EXPRESS FINANCE (BROMLEY) LIMITED
 
           
/s/ Carolyn Walton
  By:   /s/ Piero Fileccia    
Carolyn Walton, Secretary
      Name: Piero Fileccia    
 
      Title: Director    
Executed as a deed and delivered by
           
 
            WITNESS:   PAYDAY EXPRESS LIMITED (formerly CASH YOUR
CHEQUE LIMITED)
 
           
/s/ Roy W. Hibberd
  By:   /s/ Randy Underwood    
Roy W. Hibberd, Secretary
      Name: Randy Underwood    
 
      Title: Executive Vice President and    
 
      Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTORS (Continued):

          Executed as a deed and delivered by       INSTANT CASH LOANS IRELAND
LTD. /s/ Piero Fileccia       Piero Fileccia                   acting by
Director     and               /s/ Carolyn Walton       Caroline Walton     
Secretary     

          OPTIMA S.A.,
a corporation incorporated in Poland
    By:   /s/ Roy W. Hibberd       Name:   Roy W. Hibberd      Title:  
Secretary     





--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
      By:   /s/ Matthew R. Siefer         Name:   Matthew R. Siefer       
Title:   Senior Vice President     



 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender
      By:   /s/ Matthew R. Siefer         Name:   Matthew R. Siefer       
Title:   Senior Vice President     



 



--------------------------------------------------------------------------------



 



            ALLIED IRISH BANKS, PLC. LTD., as Lender
      By:   /s/ David Smith         Name:   David Smith        Title:  
Assistant Vice President              By:   /s/ Laura Megerdichian        
Name:   Laura Megerdichian        Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF MONTREAL, as Lender
      By:   /s/ David Eldridge         Name:   David Eldridge        Title:  
Senior Account Manager, Corporate Finance     



 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Lender
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
          By:   /s/ Kathrin Marti         Name:   Kathrin Marti        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE AG, TORONTO
BRANCH, as Lender
      By:   /s/ Alain Daoust         Name:   Alain Daoust        Title:  
Director              By:   /s/ Steve Fuh         Name:   Steve Fuh       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE, as Lender
      By:   /s/ Edward J. Grimm         Name:   Edward J. Grimm        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE (CANADA
BRANCH), as Lender
      By:   /s/ Paul Primavesi         Name:   Paul Primavesi        Title:  
Director              By:   /s/ Diane Gagnon         Name:   Diane Gagnon       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as Lender
      By:   /s/ Ole Koppang         Name:   Ole Koppang        Title:  
Assistant Vice President     



 



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS
TRUST COMPANY, as Lender
      By:   /s/ Laurel LB Magruder         Name:   Laurel LB Magruder       
Title:   Vice President     

 